Citation Nr: 0207468	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for lung disability, to 
include tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that denied an application to reopen a previously denied 
claim of entitlement to service connection for lung 
disability, to include tuberculosis.  In June 2000, the 
veteran testified at a hearing at the RO.  

Previously, the case was before the Board in July 2001, when 
it was remanded for additional development.


FINDINGS OF FACT

1.  In August 1957, the RO denied the veteran's claim of 
service connection for lung disability.  The veteran was 
notified of the denial in September 1957, but did not 
initiate an appeal.

2.  In June 1996, the RO denied the veteran's claim of 
service connection for tuberculosis.  The veteran was 
notified of the denial and filed an appeal.  

3.  In February 1998, the Board denied the application to 
reopen a previously denied claim of service connection for 
lung disability, to include tuberculosis.

4.  Evidence received since the February 1998 Board denial, 
when considered in conjunction with the entire record, is not 
so significant that it must be considered to decide fairly 
the merits of a claim of service connection for lung 
disability, to include tuberculosis.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for lung disability, to 
include tuberculosis, has not been submitted.  38 U.S.C.A. 
§ 1110, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for lung 
disability, to include tuberculosis, is not his first such 
claim.  By rating action of August 1957, the RO denied the 
veteran's claim of entitlement to service connection for lung 
disability.  The veteran was informed of the denial but did 
not initiate an appeal.  Consequently, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  An application to 
reopen was denied by the Board in February 1998.  Such a 
determination is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2001).

More recently, by rating action of December 1999, the RO 
denied the veteran's application to reopen the previously 
denied claim of entitlement to service connection for lung 
disability, to include tuberculosis.  He was informed of the 
denial and filed the present appeal.  

As the February 1998 Board decision is deemed to be final, 
see 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, the claim may 
now be reopened only if new and material evidence has been 
submitted since the last final disallowance-February 1998.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).

The Board has reviewed the additional evidence associated 
with the claims folder since the February 1998 Board denial, 
and finds that new and material evidence has not been 
received.  The evidence available at the time of the 
February 1998 Board denial included service medical records, 
post-service VA treatment reports, dated from February to 
July 1957, and from January to April 1996, as well as a 
transcript of the veteran's testimony at a September 1996 
hearing held before a hearing officer at the RO.

The veteran's service medical records were negative for any 
complaints, findings or diagnosis of tuberculosis or of any 
other lung disability.  Post-service VA treatment reports 
reflect hospitalization and treatment for lung disability.  
In February 1957, acute interstitial pneumonia due to non-
hemolytic streptococcus and acute pleurisy were diagnosed.  
VA outpatient treatment reports also document treatment for 
granulomatous lung disease, which was noted to be consistent 
with old healed tuberculosis.  VA treatment records also 
demonstrate that the veteran was placed on isoniazid 
beginning in March 1996, and that he is a purified protein 
derivative (PPD) converter, although without any evidence of 
toxicity.  

When the veteran testified in September 1996, he stated that 
he was a medical technician during service and that he 
occasionally was assigned to isolated wards where persons 
with infectious diseases were treated.  He testified that he 
sought treatment in 1957 for his lung disability and that he 
continued to attend outpatient treatment sessions for his 
disability for the next year on a daily basis.  He also 
testified that no physician has, at any time, ever told him 
that he had developed tuberculosis.  

The veteran submitted his application to reopen his claim of 
service connection for lung disability, to include 
tuberculosis, in August 1999.  The evidence received since 
the February 1998 Board denial of service connection for lung 
disability, to include tuberculosis, includes new medical 
evidence that was not of record at the time of the 
February 1998 denial, but this evidence is not "material" 
because it does not address the question of whether a lung 
disability is attributable to military service, at least not 
in a way different from what was previously shown.  Newly 
received evidence also includes VA outpatient treatment 
reports, dated from August 1995 to October 1997, that show 
that the veteran continued to receive treatment for lung 
disability, including his isoniazid treatment until at least 
May 1997.  A November 1998 private chest x-ray report 
included an interpretation from a private physician 
reflecting that the veteran's right upper lobe abnormality 
seen previously and unchanged, was presumed to be fibrosis.  
Significantly, none of the newly received information 
includes evidence that tends to show that the veteran has 
lung disability, to include tuberculosis, that is traceable 
to his military service.

During a hearing held before a hearing officer at the RO in 
June 2000, the veteran essentially reported the same 
information that he had provided at his September 1996 RO 
hearing.  In June 2000, the veteran again described his bout 
of service infections and described his explanation of how 
his current lung disability had its onset during service.  He 
also provided testimony that, during the 1950's, private 
companies, including Chrysler, Ford, and McDonnell-Douglas, 
did not hire him because of his lung disability.  
Correspondence from these three companies was submitted in 
August and September 2000, each noting that there were no 
records of any 1958 pre-employment physical examination 
reports of the veteran.

Although the veteran has provided his own opinion in written 
statements and at his June 2000 hearing regarding the 
etiology of lung disability, there has been no indication in 
the record that he is competent to provide such an opinion as 
to medical etiology.  Additionally, the statements as to the 
time of onset do not differ from the contentions and 
evidentiary assertions made prior to the February 1998 Board 
decision.  Consequently, the lay statements and more recent 
assertions by the veteran do not tend to prove the claim in a 
manner different from what was shown previously.  This 
evidence is therefore not new and material.

The newly received evidence - VA medical records, a private 
treatment report, correspondence from companies, and the 
veteran's hearing testimony and statements - does not tend to 
support his claim in a manner not previously shown.  Paller 
v. Principi, 3 Vet. App. 535, 538 (1992).  In short, this 
evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely shows that the veteran continued to 
seek treatment for problems associated with his lungs.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide significant information pertinent to 
the underlying question of service 

connection beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence under 38 C.F.R. § 3.156(a).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), which became effective during the 
pendency of this appeal.  The VCAA, among other things, 
modified VA's duties to notify and to assist claimants.  See 
generally VCAA, §§ 3,4,7; see also Holliday v. Principi, 
14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by a statement of 
the case issued in December 1999 and the RO's July 2001 
letter to the veteran.  Specifically, these documents show 
that the RO notified the veteran of the criteria pertaining 
to his attempt to reopen his claim of service connection, the 
need to submit new and material evidence to support his 
claim, and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).  Finally, with 
respect to applicability of the new law, it should be pointed 
out that the question of whether new and material evidence 
has been presented is a jurisdictional question for the 
Board.  See Barnett, 8 Vet. App. at 4; Butler, 9 Vet. App. at 
167.  The VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.



								(Continued on Next 
Page)

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for lung 
disability to include tuberculosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

